Citation Nr: 0727880	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-43 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
arthritis, left leg, and, if so, whether service connection 
is warranted.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1946 to May 
1947 and from July 1949 to September 1952.   He is the 
recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Good cause having been shown, namely the veteran's advanced 
age, his motion for advancement on the docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

In connection with this appeal, the veteran and his spouse 
and son testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007; a transcript of the hearing is associated with the 
claims file.  At this hearing, the veteran submitted 
additional evidence consisting of a written statement by the 
veteran's spouse, VA Medical Center test results, morning 
reports, and records from Tokyo General Hospital.  See 38 
C.F.R. § 20.1304 (2006).  The Board notes that the appellant 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Additionally, this evidence is 
duplicative of evidence previously submitted.  Therefore, the 
Board may properly consider such evidence in rendering its 
decision. 

The Board observes that the April 2004 rating decision 
determined that new and material evidence had not been 
received in order to reopen the veteran's claim of 
entitlement to service connection for arthritis, left leg.  
The Board is, however, required to consider the issue of 
finality prior to any consideration on the merits.  See 38 
U.S.C.A. §§ 7104(b), 5108 (West 2002); see also Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, the issues have been 
characterized as shown on the first page of this decision.

The issue of entitlement to service connection for arthritis, 
left leg is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since the final June 1987 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis, 
left leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to reopen the veteran's service 
connection claim herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)) and the implementing 
regulations.

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.
Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for arthritis, left leg in 
January 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In a June 1987 rating decision, the RO determined that 
arthritis, left leg was not shown by the evidence of record.  
Since that decision, the veteran has submitted VA treatment 
records dated from February 2004 to August 2004 and private 
treatment records from various sources dated from February 
1989 to July 2002.  April 2002 to July 2002 private treatment 
records note complaints and treatment of left knee pain, to 
include an X-ray of the left knee, but show no diagnosis 
related to the left leg or knee.  However, VA outpatient 
treatment records indicate testing and treatment for 
degenerative joint disease of the left knee and a tear of the 
meniscus.  Such evidence is both new and material in that it 
is neither cumulative nor redundant of the evidence of record 
as of June 1987, and it relates to an unestablished fact 
necessary to substantiate the claim, specifically, the 
current existence of arthritis, left leg.  
Additionally, at the June 2007 hearing, the veteran's spouse 
testified that she observed swelling in the veteran's left 
leg in 1953.  Although lay persons are not competent to offer 
opinions as to medical diagnosis, they are competent to offer 
eyewitness accounts that do not require specialized 
knowledge, and to describe symptoms of an injury or illness.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Such evidence of 
symptomology in the year following discharge from service is 
both new and material in that it is not cumulative or 
redundant of evidence of record prior to the June 1987 
denial, and it raises a reasonable possibility of 
substantiating the claim by addressing the question of a 
nexus between the veteran's arthritis, left leg and his 
service.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for arthritis, left leg.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for arthritis, left leg, the 
appeal to this extent is allowed, subject to further action 
as discussed below.


REMAND

Having reopened the claim of service connection for 
arthritis, left leg, the Board finds that additional 
development is necessary before a decision can be rendered on 
the merits of the claim.  

Arthritis is subject to presumptive service connection if 
manifested to a compensable degree within one year of 
service.  38 C.F.R. § 3.309(a); see also 38 C.F.R. § 3.307; 
38 C.F.R. § 3.384 (August 28, 2006).  The veteran's spouse 
has testified that the veteran exhibited symptomology in the 
year following the veteran's discharge from service.  
Therefore, the Board concludes that a VA examination is 
necessary to determine the nature and etiology of the 
veteran's arthritis, left leg.

Further, the VCAA is applicable to the claim now before the 
Board.  The Court of Appeals for Veterans' Claims has held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
advised of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  Therefore, this remand for substantive development 
will also enable VA to provide appropriate notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice letter that states the 
information or evidence needed to 
establish a disability rating and an 
effective date for the disability now 
on appeal in accordance with 
Dingess/Hartman, supra.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
etiology and severity of the veteran's 
arthritis, left leg.  The veteran's 
claims file, including a copy of this 
remand, should be forwarded to the 
examiner for review, and the examiner 
should note in his opinion that the 
file was reviewed. 

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that the veteran 
manifested arthritis in service, or 
within one year of his discharge from 
service in September 1952, or that his 
current arthritis, left leg is 
otherwise related to active service.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2006).

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim of service connection for 
arthritis, left leg should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


